Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 8, 2021

                                    No. 04-20-00445-CV

                          Jimmy WILLIAMS and Cheryl Williams,
                                     Appellants

                                              v.

       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                              Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-2054-CV
                      The Honorable Stephen B. Ables, Judge Presiding


                                       ORDER

      Appellants' "Motion Regarding Their Third Brief" requesting that the brief be due on
March 4, 2021 is GRANTED.

       It is so ORDERED on March 8, 2021.

                                                                 PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court